                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 2/11/2020
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :       17-CV-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :           ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 11, 2020, the parties appeared for oral argument on Defendants’

motion for summary judgment and motion for spoliation sanctions (Dkts. 99, 104);

        IT IS HEREBY ORDERED THAT:

    1. For the reasons stated on the record at the hearing, Defendants’ motion for summary

        judgment is granted in part and denied in part. Defendants’ motion for spoliation

        sanctions is granted in part.

    2. No later than February 18, 2020, the parties must submit a joint letter indicating whether

        they request a referral to Magistrate Judge Lehrburger for a settlement conference and

        providing the Court with three mutually agreeable trial dates in May 2020 or June 2020.

    The Clerk of Court is respectfully directed to close the open motions at dockets 99, 103, and

104.



SO ORDERED.
                                                              _________________________________
Date: February 11, 2020                                       VALERIE CAPRONI
      New York, New York                                      United States District Judge
